t c memo united_states tax_court stephen j dunn and geri l dunn petitioners v commissioner of internal revenue respondent docket no filed date stephen j dunn and christina r mcneal for petitioners charles v dumas iii for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency in petitioners’ federal_income_tax of dollar_figure and an ac- all statutory references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar curacy-related penalty of dollar_figure after concessions the issues for decision are whether petitioners for are entitled to a deduction in excess of the amount respondent allowed for contributions made to an individual retirement ac- count ira for stephen dunn petitioner or mr dunn and whether peti- tioners are liable for an accuracy-related_penalty pursuant to sec_6662 we resolve both issues in respondent’s favor findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners re- sided in michigan when they filed their petition mr dunn is an attorney licensed to practice in michigan and missouri and admitted to practice before the tax_court mr dunn has specialized in tax law foreign accounts compliance civil asset forfeitures tax collection litigation and estate_planning for a number of years including mr dunn had reached age by the end of petitioners conceded that they received dollar_figure of taxable interest_income from jp morgan chase bank in respondent conceded that dollar_figure petitioners allegedly received from calumet specialty production partners lp and linn energy llc did not constitute taxable_income to them for during the first part of mr dunn was employed by a private law firm he was an active_participant during in that firm’s qualified_retirement_plan mr dunn became self-employed in late and remained self-employed through the end of mr dunn maintains an ira with vanguard brokerage services vanguard during he made the following contributions on the following dates to his vanguard ira date amount designated for year dollar_figure big_number big_number vanguard furnished the irs with forms ira contribution informa- tion reporting these contributions these forms as well as the financial state- ments that vanguard furnished to petitioner show that he designated the first two contributions listed above totaling dollar_figure for the tax_year that he designated the second two contributions listed above totaling dollar_figure for the tax_year and that he designated the final contribution of dollar_figure for the tax_year petitioner made no other contributions to his vanguard ira for none of these contributions has been returned to petitioner all amounts that petitioner contributed remain invested at vanguard petitioners filed joint federal_income_tax returns for and for each year they claimed a dollar_figure deduction for the contributions that petitioner had made to his vanguard ira and designated for tax years and respectively the irs examined the return and disallowed the claimed dollar_figure deduction because mr dunn was an active_participant in a qualified_retirement_plan during petitioners do not dispute that the deduction was properly disallowed the irs allowed the deduction because mr dunn was no longer an active_participant in his former employer’s retirement_plan petitioners filed a joint_return for the tax_year in issue on which they again claimed a dollar_figure ira contribution deduction petitioners based this claim on the theory that the contribution was an excess_contribution that could be carried forward or alternatively that the contribution should be deemed to have been made for with the supposed result that the contribution if an individual is an active_participant in a qualified_plan sec_219 phases out the deduction allowed by sec_219 according to certain income thresholds taking into account petitioners’ adjusted_gross_income and the phase- out threshold respondent determined that petitioners for were entitled to no deduction for ira contributions would be bumped to petitioner did not notify vanguard of any desire to change the tax years for which he had designated his contributions upon examination of petitioners’ return the irs reduced the allow- able ira contribution deduction to dollar_figure this was the amount that petitioner had contributed on date and designated as an ira contribution for petitioners timely petitioned this court in response to the notice_of_deficiency that followed i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 deductions are a matter of legislative grace and the burden is on the taxpayer to prove entitlement to the deductions claimed 503_us_79 because we decide this case on a preponderance_of_the_evidence we need not decide which party has the burden_of_proof see sec_7491 138_tc_306 ii analysis subject_to various limitations a deduction is allowed for contributions to an ira for the taxable_year sec_219 the amount allowable as a deduction may not exceed the lesser_of the deductible amount or the amount of compensation includible in the individual’s gross_income for that year sec_219 for taxpayers who had attained the age of before the close of the taxable_year as petitioner had done before the end of the deductible amount was capped at dollar_figure see sec_219 petitioner contributed dollar_figure to his vanguard ira on date and designated that contribution toward respondent allowed that amount as a deduction for petitioners advance various theories to support their assertion that they are entitled to an additional dollar_figure deduction for the gist of each theory is that the dollar_figure deduction that respondent properly disallowed for should be allowed for instead none of these theories is persuasive first petitioners contend that the contribution was an excess contri- bution described in sec_4973 which supposedly became deductible in under sec_219 sec_4973 imposes a excise_tax on excess_contributions to an ira as relevant here sec_4973 defines excess_contributions to mean contributions in excess of the amount allowable as a deduction under sec_219 a for such contributions for purposes of calculating excess_contributions the amount allowable as a deduction under sec_219 shall be computed without regard to sec_219 sec_4973 last sentence respondent determined that petitioners’ allowable ira contribution deduc- tion for was zero after application of sec_219 since mr dunn was an active_participant during in a qualified_retirement_plan but sec_4973 provides that for purposes of determining the existence of an excess_contribution the amount allowable as a deduction under sec_219 shall be computed without regard to sec_219 without regard to sec_219 the amount allowable to petitioners as a deduction under sec_219 was dollar_figure which equals the amount petitioner contributed to his vanguard ira for his excess_contribution for was thus zero and he accordingly had no excess_contribution that could be allowed as a deduction for a future year under sec_219 alternatively petitioners contend that once the irs disallowed the contribution each set of contributions should be rolled forward by one year petitioners contend in other words that the contributions mr dunn made in january and date though designated for should be deemed to have been made toward that the contributions he made on date and date though designated for should be deemed to have been made toward and that the dollar_figure contribution he made on date should be deemed to have been made toward this argument rests on two premises neither of which is tenable petitioner provides no support for his assertion that he could have made in date an ira contribution that would be deductible against hi sec_2010 income in an act of legislative largesse congress has permitted taxpayers to make ira contributions for a particular year until april of the following year but there is no provision that allows a cash_basis taxpayer in violation of the annual accounting principle of sec_461 to claim a deduction for an ira contribution made before january of the year for which the deduction is claimed see sec_1_219-1 income_tax regs providing that a deduction shall be allowed of amounts paid for the taxable_year to an ira account cf sec_1_219-1 proposed income_tax petitioners assert that they deducted the dollar_figure contribution on their tax_return even though they had paid this amount in date see sec_219 providing that a contribution shall be deemed to have been made on the last day of the preceding_taxable_year if the contribution is made on account of such taxable_year and is made not later than the time pre- scribed by law for filing the return for such taxable_year not including extensions thereof regs fed reg date proposing that for years before the effective date of sec_219 now sec_219 a taxpayer must make a contribution to an ira during a taxable_year in order to receive a deduction for such taxable_year moreover the forms that vanguard sent to the irs as well as the fi- nancial statements that vanguard furnished to petitioner show that he designated both his date contribution and his date contribution as being made toward petitioner provides no support for his assertion that these contributions could now be redesignated as having been made toward proposed_regulations issued years ago still in proposed form specify a procedure for designating ira contributions see sec_1_219-1 proposed income_tax regs supra contribution shall be treated as made on account of a taxable_year if it is irrevocably specified in writing to the trustee insurance_company or custodian that the amounts contributed are for such taxable_year the proposed_regulations include no suggestion that a contribution once so desig- nated can be redesignated after the close of that tax_year for a different tax_year in any event because petitioner provided no evidence that he had ever submitted a redesignation request to vanguard we need not decide whether that action would have been effective if it had been attempted finally petitioners advance a variety of equitable arguments urging that congress’ policy of encouraging retirement savings supports the deduction they seek these arguments are addressed to the wrong forum whether and to what extent deductions shall be allowed depends upon legislative grace and only as there is clear provision therefor can any particular deduction be allowed 292_us_435 petitioners are asking that a deduction for an ira contribution petitioner made for which the irs properly disallowed for should be allowed instead for there is no legal basis for this claim a taxpayer is free to organize his affairs as he chooses but once having done so he must accept the tax consequences of his choice whether contemplated or not see 417_us_134 in sum petitioners are entitled for to an ira contribution deduction of dollar_figure the amount that petitioner contributed to his vanguard ira during and designated as a contribution for we sustain respondent’s disallowance of the balance of the dollar_figure deduction claimed iii accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty upon the portion of any underpayment_of_tax that is attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and disregard means any careless reckless or intentional disregard sec_6662 the commissioner bears the burden of production with respect to a sec_6662 penalty sec_7491 respondent met his burden of production by showing that petitioners were not entitled to dollar_figure of the dollar_figure deduction claimed on their return the burden thus shifts to petitioners to prove that the penalty does not apply see 116_tc_438 the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the tax- payer acted in good_faith with respect to it sec_6664 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer ibid mr dunn is an experienced tax attorney after respondent properly dis- allowed the dollar_figure deduction petitioners had claimed for they sought to deduct that amount for even though their total contribution for did not exceed dollar_figure the theory on which mr dunn chiefly relied at trial--that the disallowed contributions could be carried forward as excess_contributions for 2008--is contradicted by the plain language of sec_4973 petitioners’ other arguments have no support in the code the regulations relevant caselaw or basic tax principles in the light of mr dunn’s experience knowledge and education we find that petitioners’ deduction of amounts not contributed in the relevant year which was based on amounts for which a deduction had been previously disallowed did not reflect a good-faith misunderstanding of the law nor was this deduction otherwise supported by reasonable_cause we accordingly sustain the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
